Citation Nr: 0823873	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  00-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for a deviated septum and 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to July 1980 and from December 1981 to August 1999 
(and has indicated he has had more recent periods of active 
duty).  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Boise RO, which, in part, granted service connection for a 
deviated nasal septum and sinusitis (rated noncompensable).  
In July 2000, a hearing was held before a local hearing 
officer; a transcript of this hearing is of record.  In March 
2003, the Board undertook additional development of the 
evidence under then existing authority.  In September 2003, 
the case was remanded for further development and 
readjudication by the RO.  The matter was again remanded in 
October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Board is well aware that this matter has been pending for 
a number of years and was remanded twice previously.  
Unfortunately, another remand is necessary, as information 
provided by the veteran suggests that VA's duty to assist him 
has not been fully discharged.  

As is noted above, this appeal involves the initial rating 
assigned with a grant of service connection; the entire 
period of time from the grant of service connection to the 
present is for consideration, and "staged" ratings may be 
assigned based on facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Significantly, the veteran has advised that 
he has re-enlisted in the Reserves, and has been called to 
active duty.  This information suggests that there are 
pertinent records outstanding which are constructively of 
record, and must be secured.  

Specifically, re-enlistment and activation likely involved 
examination for fitness for duty; the report of any such 
examination would be competent and pertinent evidence in the 
matter at hand, as it would have bearing on the status of the 
disability at issue during the appeal period (and is 
constructively of record).  Furthermore, as the veteran 
alleges that his deviated nasal septum/sinusitis are 
disabling to a compensable degree, a waiver of the disability 
would likely have been necessary prior to re-enlistment and 
entry on active duty.  Records pertaining to any waiver of 
disability for return to active duty are likely to contain 
information pertinent to the matter at hand.

In October 2007, the RO sent a letter to the veteran's 
reserve unit seeking verification of his period(s) of active 
service, information as to whether he is currently deployed, 
and records of any medical treatment he has received while 
assigned to the unit.  There has been no response.  As the 
information sought is critical, the RO must continue to 
request the information/records until they are received (or 
the RO is advised that they do not exist).  

In the prior remands of September 2003 and October 2004, the 
Board requested that the RO ask the veteran to identify all 
sources of postservice treatment he received for his deviated 
septum and sinusitis.  He did not respond to the request for 
this information.  In August 2007, he indicated that he had 
no additional evidence or information to submit.  Given these 
circumstances, it may be assumed that the deviated 
septum/sinusitis have not required treatment postservice.  As 
his last communication was nearly a year ago, it should be 
clarified whether it remains so,  

When, as here, the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
The Board is reluctant to subdivide the issue of an increased 
rating (by rating the period prior to his reenlistment and 
remanding the period from that time) to avoid "piecemeal" 
adjudication.  See generally, Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should seek verification of 
any additional active duty periods of 
service the veteran may have had since 
March 2005 (to include confirmation as to 
whether he is currently deployed) and 
secure from the veteran's Air Force 
Reserve unit (or from any records storage 
facility where they may have been sent) 
copies of any medical records (fitness 
examination reports) generated in 
conjunction with his re-enlistment in the 
Reserves, as well as complete medical 
records of any periodic examinations 
and/or treatment he may have received 
since reenlistment.  If such records do 
not exist, or are irretrievably lost, it 
should be so certified for the record.

2.  The RO should ask him to identify any 
private or VA treatment he has received 
for deviated nasal septum/sinusitis since 
August 2007, and secure copies of the 
complete records of such treatment.   

3.  If any records or information 
obtained pursuant to the requests above 
suggest that further development (such as 
for a contemporaneous examination) is 
necessary, the RO should arrange for such 
development.

4.  The RO should readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

